       Case 5:20-cv-03196-SAC Document 10 Filed 01/19/21 Page 1 of 11




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS


TREY ERIC ALFORD,

                        Plaintiff,

vs.                                             Case No. 20-3196-SAC

S. BUCHHOLZ, et al.,

                        Defendants.


                                  O R D E R

      Plaintiff, pro se, has filed this action alleging a violation

of his constitutional rights in relation to his incarceration at

the Douglas County Jail.        Plaintiff brings this case pursuant to

42 U.S.C. § 1983.1     He also alleges negligence. This case is before

the court for the purposes of screening pursuant to 28 U.S.C. §

1915A.

      Plaintiff has filed an amended complaint.            Doc. No. 7.      An

amended   complaint    supersedes     the   allegations    of   the   original

complaint.    May v. Segovia, 929 F.3d 1223, 1229 (10th Cir. 2019).

Therefore, the court shall consider Doc. No. 7 as the operative

complaint in this case. Plaintiff has filed a motion to supplement

(Doc. No. 8), asking that the court to consider exhibits filed



1 Title 42 United States Code Section 1983 provides a cause of action against
“[e]very person who, under color of any statute, ordinance, regulation, custom,
or usage of any State . . . causes to be subjected, any citizen of the United
States . . . to the deprivation of by rights, privileges, or immunities secured
by the Constitution and laws [of the United States].”

                                      1
      Case 5:20-cv-03196-SAC Document 10 Filed 01/19/21 Page 2 of 11




with the original complaint as part of the amended complaint.              The

motion to supplement shall be granted.

I. Screening standards

     Section 1915A requires the court to review cases filed by

prisoners seeking redress from a governmental entity or employee

to determine whether the complaint is frivolous, malicious or fails

to state a claim upon which relief may be granted.                    A court

liberally construes a pro se complaint and applies “less stringent

standards than formal pleadings drafted by lawyers.”             Erickson v.

Pardus, 551 U.S. 89, 94 (2007).         But, a pro se litigant is not

relieved from following the same rules of procedure as any other

litigant. See Green v. Dorrell, 969 F.2d 915, 917 (10th Cir. 1992).

Conclusory allegations without supporting facts “are insufficient

to state a claim upon which relief can be based.”          Hall v. Bellmon,

935 F.2d 1106, 1110 (10th Cir. 1991).        The court “will not supply

additional   factual   allegations      to   round   out     a   plaintiff’s

complaint or construct a legal theory on plaintiff’s behalf.”

Whitney v. New Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997).

     When deciding whether plaintiff’s complaint “fails to state

a claim upon which relief may be granted,” the court must determine

whether   the   complaint   contains     “sufficient       factual     matter,

accepted as true, to ‘state a claim for relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)(quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).               The court

                                    2
       Case 5:20-cv-03196-SAC Document 10 Filed 01/19/21 Page 3 of 11




accepts the plaintiff’s well-pled factual allegations as true and

views them in the light most favorable to the plaintiff.            United

States v. Smith, 561 F.3d 1090, 1098 (10th Cir. 2009).           The court

may also consider the exhibits attached to the complaint.                 Id.

The court, however, is not required to accept legal conclusions

alleged in the complaint as true. Iqbal, 556 U.S. at 678. “Thus,

mere ‘labels and conclusions' and ‘a formulaic recitation of the

elements of a cause of action’ will not suffice” to state a claim.

Khalik v. United Air Lines, 671 F.3d 1188, 1191 (10th Cir. 2012)

(quoting Twombly, 550 U.S. at 555).

      A viable § 1983 claim must establish that each defendant

caused a violation of plaintiff’s constitutional rights.            Walker

v. Mohiuddin, 947 F.3d 1244, 1249 (10th Cir. 2020)(quoting Pahls

v. Thomas, 718 F.3d 1210, 1228 (10th Cir. 2013)).

      Plaintiffs must do more than show that their rights were
      violated or that defendants, as a collective and
      undifferentiated whole, were responsible for those
      violations. They must identify specific actions taken
      by particular defendants, or specific policies over
      which particular defendants possessed supervisory
      responsibility…

Id. at 1249-50 (quoting Pahls); see also, Robbins v. State of

Oklahoma, 519 F.3d 1242, 1250 (10th Cir. 2008)(“a complaint must

make clear exactly who is alleged to have done what to whom”).

II. Plaintiff’s amended complaint

      Plaintiff’s amended complaint was filed September 10, 2020.

In   Count   One,   plaintiff   alleges   that   as   a   jail   inmate    on

                                     3
      Case 5:20-cv-03196-SAC Document 10 Filed 01/19/21 Page 4 of 11




disciplinary segregation, he was limited to sending no more than

two postcards a week when he corresponded with family members or

loved ones.       He asserts that this violates his First Amendment

rights.     Plaintiff     further   alleges   in   Count   One   that   as    a

disciplinary segregation inmate he was required to be in restraints

while using the “law facilities” at the jail.

     In Counts Two and Three, plaintiff alleges that he was

required to wear shackles during his exercise period.             He claims

that this was cruel and unusual punishment and a violation of his

due process rights.       He asserts that this policy caused him to

fall while trying to exercise.         Plaintiff claims that he suffered

a concussion and lacerations to his wrists and ankles. Finally, in

Count Four, plaintiff alleges that there was a negligent failure

to train that caused plaintiff’s fall and the resulting injuries.

     Plaintiff’s allegations involve a roughly four-week period in

June and July 2020.      It is not clear whether plaintiff was serving

a sentence or was a pretrial detainee during this time.

     It is also unclear how long plaintiff was on disciplinary

segregation and had the described restrictions applied to him.

Exhibits to the complaint indicate that plaintiff was not on

disciplinary segregation on June 25, 2020 and that on July 6, 2020,

plaintiff   was    on   disciplinary   segregation   for   threatening       to

physically harm another person.        Doc. No. 1-1, pp. 7 and 10.       The

amended complaint does not say whether plaintiff could exercise in

                                       4
      Case 5:20-cv-03196-SAC Document 10 Filed 01/19/21 Page 5 of 11




his cell and what exercises plaintiff could perform during his

“free-time” in the yard.           The exhibits indicate that plaintiff

could do push-ups.       Id. at p. 17.            In addition, the amended

complaint does not state whether plaintiff’s lacerations were

significant, whether treatment for the lacerations was available,

and whether the lacerations were caused by plaintiff attempting to

do too much physical activity while in restraints or some other

cause.

     The docket reflects that plaintiff is no longer at the Douglas

County Jail.

III. Screening

     A. Qualified immunity

     The affirmative defense of qualified immunity appears to

apply to plaintiff’s damages claims in Counts One, Two and Three

given the facts alleged in the amended complaint.             This court may

properly dismiss an action under § 1915A on the basis of a

qualified     immunity   defense     if    the    defense   appears   clearly

applicable.    See Banks v. Geary County Dist. Court, 645 Fed.Appx.

713, 717 (10th Cir. 2016).

     Qualified    immunity    protects      governmental     officials    from

liability for civil damages insofar as their conduct does not

violate clearly established statutory or constitutional rights.

Harlow   v.   Fitzgerald,    457    U.S.   800,   818   (1982).   The    court

considers: 1) whether the facts plaintiff alleges make out a

                                       5
      Case 5:20-cv-03196-SAC Document 10 Filed 01/19/21 Page 6 of 11




constitutional violation; and 2) whether the right at issue was

clearly established at the time of the alleged misconduct.             Keith

v. Koerner, 707 F.3d 1185, 1188 (10th Cir. 2013).          The court has

discretion in deciding which of these two requirements is addressed

first.   Pearson v. Callahan, 555 U.S. 223, 236 (2009).          Here, it

is plain that the constitutional rights claimed by plaintiff are

not clearly established.

     A   constitutional   right   is    clearly   established   if   “every

reasonable official would have understood that what he is doing

violates” the constitutional right at issue.         Reichle v. Howards,

566 U.S. 658, 664 (2012)(quotations omitted).          This can be shown

if “courts have previously ruled that materially similar conduct

was unconstitutional, or if a general constitutional rule already

identified in the decisional law applies with obvious clarity to

the specific conduct at issue.” Apodaca v. Raemisch, 864 F.3d 1071,

1076 (10th Cir. 2017)(quotations omitted).         The court must decide

whether “a Supreme Court or Tenth Circuit decision on point, or

the clearly established weight of authority from other courts . .

. have found the law to be as the plaintiff maintains.”          Clark v.

Wilson, 625 F.3d 686, 690 (10th Cir. 2010)(quotation omitted).

“The dispositive question is whether the violative nature of the

particular conduct is clearly established.” Aldaba v. Pickens, 844

F.3d 870, 877 (10th Cir. 2016)(quotations omitted).        The law is not



                                    6
        Case 5:20-cv-03196-SAC Document 10 Filed 01/19/21 Page 7 of 11




clearly established unless such case precedent places the question

beyond debate.     Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011).

        The court is unaware of a Supreme Court or Tenth Circuit

decision which clearly establishes that the facts in the amended

complaint    describe     a    constitutional      violation.       In   Ogden   v.

Figgins, 2017 WL 5068906 *2 (D.Kan. 11/3/2017), the court observed

that neither the Supreme Court nor the Tenth Circuit had directly

addressed the issue of the constitutionality of a jail policy that

required all correspondence to and from all inmates be conducted

on postcards.     The Eleventh Circuit affirmed a qualified immunity

finding as to a postcard-only rule more recently in Bennett v.

Langford, 796 Fed.Appx. 564, 569 (11th Cir. 11/8/2019).

        As to plaintiff’s complaint that he was shackled during an

exercise period, there are cases which have dismissed claims by

inmates complaining of being shackled during exercise periods.

E.g.,      Ali   v.      Carney,     2020     WL        7335466    *7       (E.D.Pa.

12/14/2020)(shackling          pretrial   detainee      on   segregation     during

exercise period); Ates v. Norsworthy, 2017 WL 6210902 *3 (W.D.Tex.

12/8/2017)(inmate        in    segregation    shackled       for   months    during

recreation);     Gomez    v.    Sepiol,   2014     WL   1575872    *16   (W.D.N.Y.

4/11/2014)(handcuffs and waist chain during recreation); see also

Murray v. Raney, 2012 WL 5985543 *7 (D.Idaho 11/29/2012)(granting

qualified immunity against claim of shackling inmate while in

exercise yard).

                                          7
       Case 5:20-cv-03196-SAC Document 10 Filed 01/19/21 Page 8 of 11




      There may also be case authority which suggests a contrary

result under somewhat different facts.2         But, the court cannot find

any clearly established precedent which would support finding a

constitutional violation upon the facts alleged in the amended

complaint.3

      B. Access to the courts

      Plaintiff has failed to state a claim that his right of access

to the courts has been violated by requiring that he wear shackles

while he used the law library.            To make an access-to-the courts

claim, plaintiff must show that the denial of access caused an

actual injury.      Lewis v. Casey, 518 U.S. 343, 350 (1996).                In

general, an actual injury occurs if a nonfriviolous and arguable

claim was lost because of the denial of access to the courts.

Christopher v. Harbury, 536 U.S. 403, 415 (2002).                This is an

element which must be described in the complaint.               Id. at 415.

Plaintiff has not alleged facts showing that restrictions upon his

use of the library has caused an actual loss of a nonfriviolous

and arguable claim.      Therefore, plaintiff has not stated a claim

for denial of access to the courts.




2 E.g., Gardner v. Murphy, 2014 WL 887076 *8 (D.Conn. 3/6/2014)(denying
summary judgment to defendants on qualified immunity claim involving
administrative segregation inmate cuffed behind his back and wearing ankle
shackles during recreation).
3 To be clear, the court is not aware of contrary authority from the Tenth

Circuit or the Supreme Court.

                                      8
       Case 5:20-cv-03196-SAC Document 10 Filed 01/19/21 Page 9 of 11




       C. Negligence

       Count Four reads as follows:             “Negligence – Failure to train

* Failure to train because its poor vigilance by telling someone

to exercise in handcuffs and shackles.”               Negligence claims fail to

meet   the     requirement     of     showing    a   violation    of    federal       law

enforceable      under   §    1983.      “Liability     under    §     1983    must    be

predicated upon a deliberate deprivation of constitutional rights

by the defendant, and not on negligence.”                 Jojola v. Chavez, 55

F.3d 488, 490 (10th Cir. 1995)(quotations omitted).                  Plaintiff does

not allege facts showing that defendants knew of or recklessly

disregarded the risk that plaintiff would fall or otherwise be

hurt while shackled and that such an injury would be significant,

more significant than ordinary abrasions caused by the restraints.

Thus, he does not satisfy the elements to state a claim for

deliberate indifference in violation of the Eighth or Fourteenth

Amendments.      See Strain v. Regalado, 977 F.3d 984, 991-93 (10th

Cir.    2020)(applying        deliberate        indifference     test     under       the

Fourteenth Amendment for pretrial detainees); Mata v. Saiz, 427

F.3d    745,    751   (10th    Cir.     2005)(describing         Eighth       Amendment

deliberate indifference test for sentenced prisoners).

       D. Injunctive or declaratory relief

       Because plaintiff is no longer subject to the rules of the

Douglas County Jail, the court finds that any claim for injunctive

or declaratory relief against defendant employees or supervisors

                                          9
      Case 5:20-cv-03196-SAC Document 10 Filed 01/19/21 Page 10 of 11




of the jail is moot.       See Cleveland v. Martin, 590 Fed.Appx. 726,

729-30 (10th Cir. 2014); Beierle v. Colorado Dept. of Corrections,

79 Fed.Appx. 373, 375 (10th Cir. 2003).

IV. Motions to appoint counsel

      Plaintiff has filed two motions to appoint counsel (Doc. Nos.

3 and 5).     At this stage in the case, the court shall deny the

motions.     In deciding whether to appoint counsel, the district

court should consider “the merits of the prisoner’s claims, the

nature and complexity of the factual and legal issues, and the

prisoner’s    ability     to   investigate   the    facts   and       present   his

claims.”     Hill v. SmithKline Beecham Corp., 393 F.3d 1111, 1115

(10th Cir. 2004).   “It is not enough ‘that having counsel appointed

would have assisted [the prisoner] in presenting his strongest

possible case, [as] the same could be said in any case.’”                 Steffey

v. Orman, 461 F.3d 1218, 1223 (10th Cir. 2006)(quoting Rucks v.

Boergermann, 57 F.3d 978, 979 (10th Cir. 1995)).             Here, the court

understands that plaintiff faces obstacles in presenting the facts

and   law    concerning    his   case.       But,    this   is    a    relatively

straightforward case and, at this point in time, the court is not

convinced that appointment of counsel is warranted.                   Considering

all of the circumstances, including that the merits of the case

are   unclear,   the    court    shall     deny    plaintiff’s    motions       for

appointment of counsel without prejudice to plaintiff renewing his

request at a later point in this litigation.

                                      10
     Case 5:20-cv-03196-SAC Document 10 Filed 01/19/21 Page 11 of 11




V. Conclusion

     Plaintiff’s    amended    complaint    (Doc.       No.   7)    shall    be

considered   the   operative   complaint.         Plaintiff’s      motion    to

supplement   amended   complaint   (Doc.    No.    8)    shall     be   granted

consistent with this order.      Plaintiff’s motions for appointment

of counsel (Doc. Nos. 3 and 5) are denied without prejudice.                For

the reasons stated herein, the court finds that the amended

complaint is subject to dismissal.         Plaintiff is hereby granted

time until February 16, 2021 to show cause why this action should

not be dismissed or to file another amended complaint which

corrects the deficiencies discussed in this order.

     IT IS SO ORDERED.

     Dated this 19th day of January 2021, at Topeka, Kansas.




                           s/Sam A. Crow__________________________
                           U.S. District Senior Judge




                                   11
